DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,137,823 in view of Kramer  PN 6,044004.
Pending claim 1:  A data storage device, comprising:
a MAC comprising a CLKREQ;
a PHY comprising a sensor;
a controller configured to:
detect that a host device has entered an L1 power state;
emulate a CLKREQ de-assert; and provide the CLKREQ de-assert to the MAC.
Patented claim 1:  A data storage device, comprising:
one or more memory devices;
a CLKREQ emulator;
a MAC coupled to the CLKREQ emulator;
and a controller coupled to the one or more memory devices, wherein the controller is configured to:
 cause the MAC to receive a signal from the CLKREQ emulator;
cause the MAC to enter an L1 power sub-state;
and cause the signal to the CLKREQ emulator from the MAC to be de-asserted.
Patented claim 3 claims the PHY comprising a signal detect circuit 
The pending claim 1 differs from the patented claim 3 in the order the devices enter low power.  The patented claim is directed to memory device entering low power state then the host in response.  The pending claims are directed to the host entering low power state then the memory device in response. Kramer teaches “For example, the input 54 may permit the controller 52 to determine that the host device into which the memory device 40 is built is not in use or has been turned off, i.e., may function as a sleep mode detector for determining that the host device is inactive, or that it will not be likely to access the memory device 40.” It would have been obvious to detect that the host is in low power/sleep mode to place the memory device in low power mode because it would be a waste of energy to keep the memory device in full power when the host is in low power.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for allowance of the parent apply here No reference was found that taught “emulate a CLKREQ de-assert; and provide the CLKREQ de-assert to the MAC.”  Springberg et al was the closest found reference Springberg et al teaches “The regulator 50 may de-assert the CLKREQ# signal to indicate that the SSD 10 is entering an L1 substate (e.g., the L1.2 substate). The L1 state and L1.2 substate are low power modes specified by the PCIe standard. In some embodiments, the host interface 24 of the SSD 10 may use other bus standards, and the regulator 50 may send a corresponding signal indicating that the SSD 10 is entering a corresponding low power mode, as specified by the other bus standards.” but this is not an emulation of the CLKREQ signal.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187